                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION
                                                                                                     FILED
                                                                                              Scott L. Poff, Clerk
                                                                                           United States District Court

                                                                                      By MGarcia at 2:00 pm, Mar 24, 2020
    JOSIAH BENNETT,

                 Petitioner,                                  CIVIL ACTION NO.: 2:18-cv-85

         v.

    WARDEN, CALHOUN STATE PRISON,

                 Respondent.


      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Josiah Bennett (“Bennett”), who is currently incarcerated at Calhoun State

Prison in Morgan, Georgia, filed a 28 U.S.C. § 2254 Petition for Writ of Habeas Corpus, as

recast, challenging his 1996 McIntosh County, Georgia convictions. Docs. 1, 4. Respondent

filed a Motion to Dismiss, and Bennett filed a Response. 1 Docs. 13, 16. For the reasons which

follow, I RECOMMEND the Court GRANT Respondent’s Motion to Dismiss, DISMISS

Bennett’s Petition as a second or successive petition and as untimely, DIRECT the Clerk of

Court to CLOSE this case and enter the appropriate judgment of dismissal, and DENY Bennett

in forma pauperis status on appeal and a Certificate of Appealability.

                                          BACKGROUND

        Bennett was convicted on charges of aggravated assault of a peace officer, possession of

a firearm by a convicted felon, possession of a firearm during the commission of a crime, simple

battery, driving while under the influence, theft by taking, and escape in McIntosh County,


1
        Bennett filed an “Answer-Response,” which was docketed as his Response to the Motion to
Dismiss. Doc. 16. Though it appears from this filing Bennett may want to dismiss his Petition, Bennett’s
intention is not clear, as it also appears Bennett would like his state charges dismissed. Id. Thus, the
Court addresses Respondent’s Motion out of an abundance of caution.
 Georgia, on September 20, 1996. Bennett appealed his convictions, and the Georgia Court of

 Appeals affirmed on March 31, 2000. Doc. 13 at 1–2. Bennett filed a § 2254 petition in this

 Court which was dismissed for lack of exhaustion. Order, Bennett v. Hicks, 200-cv-65 (S.D. Ga.

 Aug. 14, 2000), ECF No. 14. Bennett filed a state habeas petition, and that court denied his

 petition after conducting an evidentiary hearing. R. & R., Bennett v. Hicks, CV202-161 (S.D.

 Ga. Jan. 7, 2003), ECF No. 7. The Georgia Supreme Court denied his application for certificate

 of probable cause to appeal. Id. Bennett filed another § 2254 petition in this Court in 2002 and

 asserted his counsel was ineffective because he failed to subpoena all alibi witnesses, failed to

 object to the reasonable doubt instruction, and did not give Bennett a trial transcript for use on

 direct appeal. Id. at 3–4. This Court denied his petition. Id. & at ECF No. 14 (Mar. 6, 2003).

         Bennett executed his recast § 2254 Petition on May 29, 2018, and it was filed on June 7,

 2018. Doc. 4.2

                                               DISCUSSION

         In his recast Petition, Bennett asserts the verdict rendered in his criminal proceedings is

 contrary to evidence and unsupported by evidence. Doc. 4 at 5. Bennett alleges that, although

 the State proved his guilt beyond a reasonable doubt, “the evidence was sufficiently close to

 warrant the trial judge” exercising his discretion to grant Bennett a new trial. Id. Respondent

 asserts Bennett’s Petition in an unauthorized successive petition and his Petition is untimely.

I.       Whether Bennett Is Barred From Bringing His Petition

         Before a second or successive application is filed in a district court, the applicant “shall

 move in the appropriate court of appeals for an order authorizing the district court to consider the


 2
          Bennett filed a “petition” in the Middle District of Georgia, and that court directed Bennett to
 recast his petition. Docs. 1, 3. Bennett did so, and the Middle District of Georgia court transferred
 Bennett’s recast Petition to this District, as he challenges his conviction obtained in McIntosh County,
 Georgia. Doc. 6.


                                                      2
application.” 28 U.S.C. § 2244(b)(3)(A) (emphasis supplied). The “phrase “second or

successive’ . . . refers to a second or successive petition challenging the same state-court

judgment.” Romero v. Ford, 735 F. App’x 696, 696 (11th Cir. 2018). This “gatekeeping”

requirement transfers a second or successive application from the district court to the court of

appeals, pursuant to 28 U.S.C. §1631, as a motion for authorization to proceed in district court.

See Felker v. Turpin, 518 U.S. 651, 664 (1996). “If applicable, section 1631 authorizes a

transfer that is in the interest of justice.” Guenther v. Holt, 173 F.3d 1328, 1330–31 (11th Cir.

1999). However, a transfer may not be authorized in certain instances, as set forth in 28 U.S.C.

§ 2244(b). This Section provides:

       (1) A claim presented in a second or successive habeas corpus application under
       section 2254 that was presented in a prior application shall be dismissed.

       (2) A claim presented in a second or successive habeas corpus application under
       section 2254 that was not presented in a prior application shall be dismissed,
       unless:

               (A) the applicant shows that the claim relies on a new rule of
               constitutional law, made retroactive to cases on collateral review by the
               Supreme Court, that was previously unavailable; or

               (B)(i) the factual predicate for the claim could not have been discovered
               previously through the exercise of due diligence; and

               (ii) the facts underlying the claim, if proven and viewed in light of the
               evidence as a whole, would be sufficient to establish by clear and
               convincing evidence that, but for the constitutional error, no reasonable
               factfinder would have found the applicant guilty of the underlying
               offense.

28 U.S.C. § 2244(b).

       Bennett filed a previous § 2254 petition in this Court and raised as his grounds for relief

his counsel was ineffective because he failed to subpoena all alibi witnesses, failed to object to

the reasonable doubt instruction, and did not give Bennett a trial transcript for use on direct




                                                  3
appeal. R. & R., Bennett v. Hicks, 2:02-cv-161 (S.D. Ga. Jan. 7, 2013), ECF No. 7. This Court

denied his petition. Id., ECF No. 14. Although it does not appear Bennett raised the exact issues

in this Petition in his last petition, Bennett has failed to move the Eleventh Circuit Court of

Appeals for an order authorizing this Court to entertain his second or successive petition, 28

U.S.C. § 2244(b)(3), and this Court is “not at liberty to consider it.” Smalls v. St. Lawrence, No.

CV412-058, 2012 WL 1119766, at *1 (S.D. Ga. Feb. 27, 2012). Additionally, it is not

permissible for this Court to transfer this petition to the Court of Appeals. Bennett’s Petition is

barred under the gatekeeping provision of § 2244(b)(3)(A). The claims for relief in this cause of

action would be dismissed under to § 2244(b)(2).

       For these reasons, the Court should GRANT Respondent’s Motion to Dismiss and

DISMISS Bennett’s Petition.

II.    Alternatively, Bennett’s Petition is Untimely

       A petitioner seeking to file a federal habeas petition has one year within which to file his

petition. 28 U.S.C. § 2244(d)(1). The statute of limitations period shall run from the latest of

four possible dates:

       (A)     the date on which the judgment of conviction becomes final by the
               conclusion of direct review or the expiration of time for seeking such
               review;

       (B)     the date on which the impediment to filing an application by State action
               in violation of the Constitution or laws of the United States is removed, if
               the applicant was prevented from filing by such State action;

       (C)     the date on which the constitutional right asserted was initially recognized
               by the Supreme Court, if that right has been newly recognized by the
               Supreme Court and made retroactively applicable to cases on collateral
               review; or




                                                  4
       (D)     the date on which the factual predicate of the claim or claims presented
               could have been discovered through the exercise of due diligence.

Id.

       Bennett’s conviction became final at the time of his completion of the direct review

process or when the time for seeking such review expired. 28 U.S.C. § 2244(d)(1)(A). Bennett

was convicted on September 20, 1996. Doc. 5 at 1. The Georgia Court of Appeals affirmed the

decision of the McIntosh County Superior Court relating to Bennett’s 1996 criminal proceedings

(case number 96-R-50) on March 31, 2000. See Bennett v. State, Case No. A00A0391, filing

dated Mar. 31, 2000. Bennett then had 10 days, or until April 10, 2000, to file a motion for

reconsideration with the Georgia Court of Appeals or to seek certiorari to the Georgia Supreme

Court. Ga. Supr. Ct. R. 38; Ga. Ct. App. R. 38. Bennett did neither, and his conviction became

final on April 10, 2000. 28 U.S.C. § 2244(d)(1)(A). Because Bennett’s conviction became final

on April 10, 2000, he had one year from that date in which to file a timely federal habeas

petition. 28 U.S.C. § 2244(d)(1).

       The applicable statute of limitations is tolled during “[t]he time . . . which a properly filed

application for State post-conviction or other collateral review with respect to the pertinent

judgment or claim is pending.” 28 U.S.C. § 2244(d)(2); Taylor v. Williams, 528 F.3d 847, 849

(11th Cir. 2008). “[A]n application is pending as long as the ordinary state collateral review

process is in continuance—i.e., until the completion of that process. In other words, until the

application has achieved final resolution through the State’s post-conviction procedures, by

definition it remains pending.” Carey v. Saffold, 536 U.S. 214, 219–20 (2002) (internal citations

omitted).

       Bennett filed his state habeas petition on July 26, 2000, and the Coffee County Superior

Court denied his petition on July 2, 2001. Doc. 13-1 at 7. Bennett’s application for a certificate



                                                  5
of probable cause to appeal was denied and made final on October 18, 2002. Id. at 8. Thus,

Bennett would have had to file a timely petition no later than July 3, 2003, § 2244(d)(1)(A), and

his May 10, 2018 filing was too late. Additionally, Bennett has made no showing he is entitled

to the limitations periods found in §§ 2244(d)(1)(B)–(D).

        Because Bennett has not shown he is entitled to statutory tolling, the Court must

determine whether the applicable statute of limitations period was equitably tolled. A petitioner

seeking equitable tolling must establish “that he has been pursuing his rights diligently” and “that

some extraordinary circumstance stood in his way” which prevented him from timely filing his

§ 2254 petition. Lawrence v. Florida, 549 U.S. 327, 335 (2007) (citing Pace v. DiGuglielmo,

544 U.S. 408, 418 (2005)). Equitable tolling is “an extraordinary remedy that must be applied

sparingly[,]” and a petitioner must present a “truly extreme case.” Holland v. Florida, 539 F.3d

1334, 1338 (11th Cir. 2008), overruled on other grounds by Holland v. Florida, 560 U.S. 631

(2010). “‘The burden of establishing entitlement to this extraordinary remedy plainly rests with

the petitioner.’” Id. (quoting Drew v. Dep’t of Corr., 297 F.3d 1278, 1286 (11th Cir. 2002)).

        Bennett does not present any basis for equitable tolling of the statute of limitations.

Bennett offers nothing to show that he had been pursuing his rights—diligently or otherwise—

from the time of his conviction became final until the filing of the instant § 2254 Petition and

that some extraordinary circumstance prevented him from filing a timely § 2254 Petition.3 “The


3
        It is hardly clear from Bennett’s recast Petition what he filed in the state system. Doc. 5. While
Bennett states he filed a state habeas corpus petition in the Tattnall County Superior Court on March 31,
2000, he also provides a case number assigned to that case which indicates his petition was filed in 2012.
Doc. 5 at 3. The March 31 date could refer to the Georgia Court of Appeals’ affirmance dated March 31,
2000, in case number A00A0391. Bennett also filed an appeal bearing case number A11A1714, and that
appeal was dismissed on June 1, 2011. In addition, Bennett filed a discretionary appeal in case number
A12D0378. In the order dismissing his appeal as untimely, the Georgia Court of Appeals noted Bennett
was challenging the McIntosh County court’s denial of a motion to modify sentence. The Georgia
appellate court also noted Bennett had filed numerous motions to modify sentence in the McIntosh
County Superior Court, and that court had instructed the clerk of court to not accept any further motions.


                                                    6
burden of proving circumstances that justify the application of the equitable tolling doctrine rests

squarely on the petitioner.” Lugo v. Sec’y, Fla. Dep’t of Corr., 750 F.3d 1198, 1209 (11th Cir.

2014). As he has failed to meet this burden, Bennett is not entitled to equitable tolling of the

statute of limitations period.

        Alternatively and for these reasons, the Court should GRANT this portion of

Respondent’s Motion and DISMISS Bennett’s Petition as untimely filed.

III.    Leave to Appeal in Forma Pauperis and Certificate of Appealability

        The Court should also deny Bennett leave to appeal in forma pauperis and deny him a

Certificate of Appealability. Though Bennett has not yet filed a notice of appeal, it would be

appropriate to address these issues in the Court’s order of dismissal. Pursuant to Rule 11 of the

Rules Governing § 2254 Cases, “the district court must issue or deny a certificate of

appealability when it issues a final order adverse to the applicant.” (emphasis supplied); see also

Fed. R. App. P. 24(a)(3) (trial court may certify that appeal of party proceeding in forma

pauperis is not taken in good faith “before or after the notice of appeal is filed”).

        An appeal cannot be taken in forma pauperis if the trial court certifies that the appeal is

not taken in good faith. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this

context must be judged by an objective standard. Busch v. County of Volusia, 189 F.R.D. 687,

691 (M.D. Fla. 1999). A party does not proceed in good faith when he seeks to advance a

frivolous claim or argument. See Coppedge v. United States, 369 U.S. 438, 445 (1962). A claim

or argument is frivolous when it appears the factual allegations are clearly baseless or the legal

theories are indisputably meritless. Neitzke v. Williams, 490 U.S. 319, 327 (1989); Carroll v.


https://www.gaappeals.us/docket/results one record.php?docr case num=A12D0378. Respondent
helped clarify Bennett’s filings and states Bennett filed a habeas petition with the Tattnall County
Superior Court on August 10, 2012, and that court dismissed his petition as both untimely and successive.
Doc. 13-1 at 9; Docs. 14-9, 14-10.


                                                    7
Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in forma pauperis action is frivolous and not

brought in good faith if it is “without arguable merit either in law or fact.” Napier v. Preslicka,

314 F.3d 528, 531 (11th Cir. 2002); Brown v. United States, Nos. 407CV085, 403CR001, 2009

WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Additionally, under 28 U.S.C. § 2253(c)(1), an appeal cannot be taken from a final order

in a habeas proceeding unless a Certificate of Appealability is issued. A Certificate of

Appealability may issue only if the applicant makes a substantial showing of a denial of a

constitutional right. The decision to issue a Certificate of Appealability requires “an overview of

the claims in the habeas petition and a general assessment of their merits.” Miller-El v. Cockrell,

537 U.S. 322, 336 (2003). In order to obtain a Certificate of Appealability, a petitioner must

show “that jurists of reason could disagree with the district court’s resolution of his constitutional

claims or that jurists could conclude the issues presented are adequate to deserve encouragement

to proceed further.” Id. “Where a plain procedural bar is present and the district court is correct

to invoke it to dispose of the case, a reasonable jurist could not conclude either that the district

court erred in dismissing the petition or that the petitioner should be allowed to proceed further.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Franklin v. Hightower, 215 F.3d 1196,

1199 (11th Cir. 2000). “This threshold inquiry does not require full consideration of the factual

or legal bases adduced in support of the claims.” Miller-El, 537 U.S. at 336.

       Based on the above analysis of Bennett’s Petition and Respondent’s Motion to Dismiss

and applying the Certificate of Appealability standards set forth above, there are no discernable

issues worthy of a certificate of appeal; therefore, the Court should DENY the issuance of a

Certificate of Appealability. Furthermore, as there are no non-frivolous issues to raise on appeal,




                                                  8
an appeal would not be taken in good faith. Thus, the Court should likewise DENY Bennett in

forma pauperis status on appeal.

                                          CONCLUSION

       Based on the foregoing, I RECOMMEND the Court GRANT Respondent’s Motion to

Dismiss and DISMISS Bennett’s 28 U.S.C. § 2254 Petition for Writ of Habeas Corpus, docs. 1,

5, DIRECT the Clerk of Court to CLOSE this case and enter the appropriate judgment of

dismissal, and DENY Bennett leave to proceed in forma pauperis and a Certificate of

Appealability.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the Magistrate Judge failed to address

any contention raised in the pleading must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions of the Magistrate Judge. See 28

U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be

served upon all other parties to the action.

       Upon receipt of objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final




                                                9
judgment entered by or at the direction of a District Judge. The Court DIRECTS the Clerk of

Court to serve a copy of this Report and Recommendation upon the parties.

        SO ORDERED and REPORTED and RECOMMENDED, this 24th day of March,

2020.




                                    ____________________________________
                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                              10
